Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
1.             An examiner’s amendment to the record appears below. Should the 
changes and/or additions be unacceptable to applicant, an amendment may be 
filed as provided by 37 CFR 1.312. To ensure consideration of such an 
amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner amendment has been given by R. Scott Weide 
(Reg. No. 37,755) on 06/03/2022.

 In the claims:   

In claim 1, line 1; “A folding handle for a tool” has been changed to –A folding 
handle for a cutting tool--. 

In claim 1, line 17; “said handle” has been changed to –said main handle--.

In claim 1, line 18; “disengagement of said locking pin from said handle extension.” 
has been changed to --disengagement of said locking pin from said handle 
extension, wherein said actuator comprises a control lever, wherein said control 
lever extends from said locking pin towards said tool head both when said handle 
extension is in the first extended position and when said handle extension is in the 
second folded position.--. 

Claim 6 has been canceled. 

In claim 7, line 1; “in accordance with claim 6” has been changed to –in accordance 
with claim 1--.
 
In claim 12, line 1; “A tool having folding handles” has been changed to –A cutting 
tool having folding handles--.

In claim 12, line 35; “said first and second handles movably connected to one 
another.” has been changed to –said first and second main handles movably 
connected to one another, wherein each of said first and second actuators 
comprises a control lever, wherein each said control lever extends from said 
respective first and second locking pins towards said tool head both when said first 
and second handle extensions are in the first extended position and when said first 
and second handle extensions are in the second folded position.--.

In claim 13, line 1; “The tool” has been changed to –The cutting tool--.
In claim 14, line 1; “The tool” has been changed to –The cutting tool--.
In claim 15, line 1; “The tool” has been changed to –The cutting tool--.
In claim 16, line 1; “The tool” has been changed to –The cutting tool--.
In claim 17, line 1; “The tool” has been changed to –The cutting tool--.
In claim 18, line 1; “The tool” has been changed to –The cutting tool--.
In claim 19, line 1; “The tool” has been changed to –The cutting tool--.
In claim 20, line 1; “The tool” has been changed to –The cutting tool--.

Claim 21 has been canceled. 

Reasons for Allowance              
        Claims 1-2, 4-5, and 7-20 are allowed. 
2.          The following is an examiner’s statement of reasons for allowance: The claims are allowable because prior art fails to teach that said actuator comprises a control lever, wherein said control lever extends from said locking pin towards said tool head both when said handle extension is in the first extended position and when said handle extension is in the second folded position, in combination with other limitations set forth in claim 1. The prior art also fails to teach each of said first and second actuators comprises a control lever, wherein each said control lever extends from said respective first and second locking pins towards said tool head both when said first and second handle extensions are in the first extended position and when said first and second handle extensions are in the second folded position, in combination of other limitations set forth in claim 12.
	
             Regarding claims 1 and 12, Panosian et al. (2012/0304473 A1), Garrison (1,461,270), Parsons (1,417,683) and Ranger (9,770,820) alone or in combination thereof, as applied to the rejection of the claims in the Non-Final Rejection mailed on 01/31/2022, fail to teach above-mentioned limitations. 

            None of these references by themselves or in combination with the other prior art cited teach the claimed invention set forth in claims 1 and 12.  
 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
3.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571)272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571) 272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   
   


/GHASSEM ALIE/Primary Examiner, Art Unit 3724   

                                                                                                                                                                                                   June 3, 2022